The respondents moved for a rehearing. The following opinion was filed December 4, 1888:
Tatloe,-J.
We think the learned counsel for the respondents has failed to understand the exact points decided by the opinion filed in this case. It certainly was not the intention of this court to direct a judgment which would make the respondents liable to the appellant in this case, or to any other creditor or creditors of their vendor, for any amount beyond the sum they had agreed to pay for the goods bought of him. What was decided is that the respondents must pay over in this garnishee proceeding, to the appellánt, such part of the purchase money as remained in their hands at the time the garnishee proceedings were served upon them, and which they had not then appropriated to the payment of the debts of their vendor. When they pay over to the appellant the money in their hands not already applied as above stated, they will have done what is required by this court. We understand the appellant in this case served its garnishee process before *659any other garnishee process was served on respondents. If, therefore, it-requires all the balance of the purchase money in their hands to satisfy the demand of the appellant, that fact will probably be a full answer to the claims of those who have subsequent garnishment proceedings pending against them. We fail to' comprehend how the judgment rendered in this case, when properly understood, can do any injustice to the respondents.
By the Court.— The motion for a rehearing is denied with $25 costs.